EXAMINER'S COMMENT
The Substitute Specification filed on September 20, 2021 does not accurately reflect the preliminary amendment (see below) made on September 16, 2019. In order to avoid abandonment of the application, Applicant must make appropriate correction and/or clarification. An amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


    PNG
    media_image1.png
    589
    1351
    media_image1.png
    Greyscale


/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776